DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response after Final Action of 01/18/2022.  No claims have been amended or added.  Claims 5-7 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 11/17/2021, with respect to claims 5-7 as rejected under 35 USC 112 have been fully considered and are persuasive.  In light of Applicant’s Remarks, Examiner agrees that a linear shift of a section of a restoring spring causing movement of another spring section in an opposite direction is depicted at 25 in the region thereof below 21 in Applicant’s Figures 3-4, thus that written description such as in Page 7, second paragraph of the Specification is provided for the limitations of claims 5 and 6.  The outstanding rejection of claims 5-7 under 35 USC 112 has been withdrawn. 

Allowable Subject Matter
Claim 5-7 are allowed.
The claims remain allowable over the prior art as detailed in the Action of 11/17/2021.  The outstanding rejection under 35 USC 112 being withdrawn claims 5-7 are allowable. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785